Citation Nr: 1225208	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Navy from April 1967 to August 1967 and verified active duty in the Army from June 1970 to March 1972, including service in the Republic of Vietnam from August 1971 to March 1972.  He also had many years of additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision that denied service connection for an acquired psychiatric disorder (listed as major depressive disorder) and for a skin disorder (listed as actinic keratosis, claimed as a skin condition).  By this decision, the RO also denied service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As noted above, the Veteran had verified active duty in the Navy from April 1967 to August 1967 and verified active duty in the Army from June 1970 to March 1972.  He also had many years of additional service in the Army Reserve.  A February 2007 response from the National Personnel Records Center (NPRC) reflects that the Veteran served in Vietnam from August 1971 to March 1972.  

A July 1975 report from the Department of the Army, Headquarters, 65th United States Army Reserve Command, at Fort Buchanan, Puerto Rico, indicates that effective, August 1, 1995, the Veteran was involuntarily reassigned from the selected Army Reserve by reason of length of service.  It was noted that the Veteran was eligible for special separation pay based upon twenty years of qualifying service.  

A September 1994 U.S. Army Personnel, Chronological Statement of Retirement Points, notes that the Veteran had active duty points during periods from April 1967 to February 1994.  It was also noted that several periods were not verified.  

The Board observes that the actual dates of the Veteran's periods of service in the Army Reserve, to include any periods of active duty for training and inactive duty training, have not been verified.  

Additionally, the Board notes that the Veteran's service treatment records are incomplete.  The service treatment records for his period of verified active duty in the Navy from April 1967 to August 1967 are of record.  The Board observes, however, that the service treatment records for the Veteran's verified period of active duty in the Army from June 1972 to March 1972 are not of record, except for a March 1972 report of Physical and Mental Status on Release from Active Service.  Additionally, the only service treatment records in the claims file concerning the Veteran's many years of service in the Army Reserve are dated from 1989 to 1993.  

The Board observes that the RO attempted to obtain the Veteran's service treatment records on several occasions.  For example, in February 2007, the RO requested that the NPRC furnish the Veteran's complete medical/dental records.  The response was all available service treatment records "at Code 13" were mailed.  In February 2009, the RO requested that the NPRC furnish pages from the Veteran's personnel field showing his unit of assignment, dates of assignment, participation in combat, wounds in action, awards and decorations, and official travel outside the U.S.  The response was standard source documents were not available, other documents were, and that the entire personnel file was mailed.  

In May 2009, the RO requested the Veteran's service treatment records dated from 1970 to 1972 from the Records Management Center (RMC).  In a July 2009 response, the RMC indicated that there were no additional service treatment records on file.  The RMC indicated that "charge out" information indicated that there was another record for the Veteran and it was forwarded to "Code 11" in October 1987 and had not been returned.  The Board notes that the RO apparently only requested the Veteran's service treatment records from 1970 to 1972 from the RMC.  In May 2009, the RO again requested that the NPRC forward the Veteran's complete medical/dental records.  A November 2009 response indicated that all available records were mailed.  

In December 2009, the RO determined that the Veteran's service treatment records were unavailable.  The Board notes, however, it does not appear that the RO contacted all appropriate service department offices to verify the Veteran's dates of service and to obtain his service treatment records.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or Army Reserve and to obtain any available service medical records, to include any available mental health clinic or mental hygiene records.  

The Veteran contends, essentially, that he has an acquired psychiatric disorder, a skin disorder, and hypertension that are related to service.  He asserts that his military records, as well as the records of his VA treatment, will show treatment for his claimed acquired psychiatric disorder, skin disorder, and hypertension.  

The Veteran is competent to report psychiatric and skin problems in service and psychiatric and skin problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's available service treatment records do not show complaints, findings, or diagnoses of hypertension, or of any psychiatric disorders or skin disorders.  

Post-service VA treatment records show treatment for variously diagnosed psychiatric problems, including a major depressive disorder, as well as for hypertension.  Such records also include problem lists that refer to actinic keratosis.  

The Board observes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for an acquired psychiatric disorder, a skin disorder, and for hypertension.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

On remand, the Veteran should also be invited to provide lay statements from individuals who have first-hand knowledge of and/or were -contemporaneously informed of his psychiatric problems and skin problems since service.  

Finally, an October 2009 VA treatment report notes that the Veteran stated that he had requested disability benefits from the Social Security Administration (SSA) due to his depression.  He stated that he was awaiting a disposition on his claim from the SSA.  The Board observes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand these claims.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or Army Reserve.  Also request that a search be conducted for all mental health records or mental hygiene records, as well as any additional service treatment records pertaining to the Veteran, to include during his Army Reserve service, as well as during his period of active duty in the Army from June 1970 to March 1972.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his psychiatric and skin problems, during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, skin problems, and hypertension since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since February 2011 should be obtained.  

4.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the veteran must be informed in writing.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed acquired psychiatric disorder.  The claims folder must made available and reviewed by the examiner.  The examiner should diagnose all current psychiatric disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed psychiatric disorders are related to or had their onset in service.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his psychiatric disorder was first manifested during his periods of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All findings and conclusions must be set forth in a legible report.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hypertension.  The claims folder must made available and reviewed by the examiner.  In addition to the Veteran's diagnosed hypertension, the examiner should diagnose all current cardiovascular disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's hypertension is etiologically related to his periods service.  The examiner must specifically acknowledge and discuss the any reports by the Veteran that his hypertension disorder was first manifested during his periods of service.  See Dalton, supra.  

If any cardiovascular disorders are diagnosed, the examiner should then opine as to whether any such disorder aggravated (permanently worsened beyond the natural progression) the Veteran's hypertension, and if so, the extent to which it is aggravated.  

All findings and conclusions must be set forth in a legible report.  

7.  Schedule the Veteran for appropriate VA examination to determine the nature, etiology and/or onset of his claimed skin disorder.  The claims folder must made available and reviewed by the examiner.  The examiner should diagnose all current skin disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at likely as not any diagnosed skin disorders are etiologically related to or had their onset during the Veteran's periods of service.  The examiner should specifically indicate whether any diagnosed skin disorders are related, at least in part, to his presumed in-service Agent Orange exposure.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his claimed skin disorder was first manifested during his period service.  See Dalton, supra.  

All findings and conclusions must be set forth in a legible report.  

8.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

